NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 14-4147
                                    _______________

                                  STEPHEN CELENTO,

                                         Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY

                                    _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                  (No. 2-13-cv-00269)
                          District Judge: Hon. Alan N. Bloch
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 18, 2015

            Before: AMBRO, FUENTES, and GREENBERG, Circuit Judges

                                 (Filed: August 26, 2015)
                                      ____________

                                       OPINION*
                                      ____________
______________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge:

       While working for a river towing company, Stephen Celento sustained serious

injuries to his lungs and brain when he fell off a barge in 2004. Celento has not worked

since the accident. In 2009, he filed for disability benefits under Subchapter II of the

Social Security Act, 42 U.S.C. § 401 et seq. After the claim was initially denied, Celento

requested a hearing before an Administrative Law Judge (“ALJ”). The following facts

were presented to the ALJ.

       Celento testified about his physical and mental condition in the years since the

accident. Because of sharp pain in his knees, he can walk only about three blocks at a

time. He can sit for an hour or more if he has room to move his legs, otherwise he needs

to stand up every fifteen to twenty minutes. He can stand for about a half-hour. Celento

has limited mobility with his arms and shoulders, and can lift only light weights. He has

three titanium plates in his chest and lost forty-two percent of his lung capacity. Celento

said that being around people makes him very nervous and he has concentration

problems.

       The ALJ heard testimony and reviewed evidence about Celento’s daily life. For

example, he is able to drive, use public transportation, and go shopping. He volunteers at

the local Chamber of Commerce. He is able to perform household chores such as

vacuuming, dusting, and washing laundry. And his hobbies include reading, using his

computer, photography, and knitting.




                                              2
       Celento’s extensive medical records were also submitted into evidence. In 2005,

he was diagnosed with restrictive lung disease, but his doctor encouraged him to maintain

a regular level of activity, including exercise. In 2007, another doctor found that

Celento’s breathing sounds, cardiovascular system, and back were normal. After

complaining about shingles in 2009, another doctor found that Celento’s physical

condition was generally normal. The next year, Celento informed one of his doctors that

he “[f]eels unable to work [due] to pain in chest and back left shoulder whether sitting or

moving, [and] gets [shortness of breath] with minimal exertion.” App. 564. The doctor

noted that Celento had restrictive lung disease and localized pain, but otherwise found his

physical condition largely normal.

       Several doctors have also assessed Celento’s mental health over the years. In the

months following the accident, one doctor diagnosed Celento with acute stress disorder

and post-traumatic stress disorder. Celento informed another doctor that he started self-

medicating with alcohol to ease the chronic pain in his shoulder and chest. That doctor

diagnosed him with social phobia, alcohol dependence, and avoidant personality disorder.

However, he believed Celento was “fully oriented,” had “no difficulty with short term

memory,” had “no problems with concentration,” and his “[l]anguage and motor skills are

intact”—“[o]verall, minimal cognitive impairment is noted.” App. 525.

       At the hearing, the ALJ asked a vocational expert whether there are jobs in the

economy for individuals with limitations similar to Celento’s (e.g., lifting only up to ten

pounds at time and standing only for two hours a day). The vocational expert identified


                                              3
various unskilled sedentary jobs, including a ticket checker, surveillance systems monitor,

or inspector.

       Based on this record, the ALJ determined that, when not drinking, Celento is not

disabled. Celento appealed the ALJ’s decision to the District Court, which affirmed. On

appeal to this Court, Celento raises one issue: he argues that the ALJ gave “undue

consideration to his sporadic physical activities and fail[ed] to consider the proposition

that one’s ability to put aside pain for brief periods of time while performing sporadic

household activities does not mean that he can engage in similar activities for eight hour

stretches, five days a week.” Celento Br. at 2.

       As Celento’s challenge goes to the ALJ’s factual findings, our review is highly

deferential. If the findings are supported by substantial evidence, they “shall be

conclusive.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

Substantial evidence means “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988)

(internal quotation marks omitted). We have no trouble concluding that the ALJ’s

decision to deny benefits was supported by the record. The ALJ considered Celento’s

physical activities as one relevant consideration among many others in its analysis.

Although Celento offered testimony of his pain, social anxiety, and inability to

concentrate, his daily activities and much of the medical evidence tended to undermine

his position. For example, Celento drives, volunteers, does work around the house, and

has several hobbies. These activities require at least some physical exertion and mental


                                              4
concentration. Moreover, much of the medical evidence indicated that, although he had

restrictive lung disease, his physical condition was generally normal. In addition, a

vocational expert testified that someone with Celento’s limitations could obtain an

unskilled sedentary job. The ALJ took all this evidence into account, made credibility

determinations, and reasonably concluded that, when not abusing alcohol, Celento is not

disabled.

       For these reasons, we affirm the District Court’s order.




                                             5